              Case 2:20-cv-00349-RAJ Document 38 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11   EXPEDITORS INTERNATIONAL OF
     WASHINGTON INC,
12                                                    CASE NO. 2:20-00349-RAJ-BAT
                              Plaintiff,
13                                                    ORDER
            v.
14
     ARMANDO CADENA SANTILLANA,
15
                              Defendant.
16
           Having reviewed the Report and Recommendation of the Honorable Brian A.
17

18   Tsuchida, United States Magistrate Judge, the objections and responses to that, and the

19   remaining record, the Court finds and ORDERS:

20         (1)    The Court ADOPTS the Report and Recommendation.

21         (2)    Defendant Armando Cadena Santillana’s motion to dismiss (Dkt. 23) is

22                GRANTED with leave to amend the complaint by Plaintiff. Within 21
23
                  days of this Order, Plaintiff Expeditors International of Washington, Inc.



     ORDER - 1
             Case 2:20-cv-00349-RAJ Document 38 Filed 08/17/21 Page 2 of 2




 1                may file an amended complaint consistent with this Order.

 2         (3)    Plaintiff’s motion to file an amended complaint (Dkt. 34) is DENIED as
 3                moot.
 4
           (4)    The Clerk is directed to send copies of this Order to the parties and to Judge
 5
                  Tsuchida.
 6

 7        Dated this 17th day of August, 2021.

 8

 9
                                                     A
                                                     The Honorable Richard A. Jones
10                                                   United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
